          Case 1:20-cv-00537-RP-SH Document 3 Filed 05/20/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


AL C. TOOKS,                                           §
                     Petitioner                        §
                                                       §                A-20-CV-537-RP-SH
v.                                                     §
                                                       §
SHERIFF OF COUNTY OF KIMBLE,                           §
TEXAS,                                                 §
             Defendant                                 §

                                               ORDER

     Before the Court is Petitioner Al C. Tooks’ “Petition Pursuant All Writs Act for Issuance of

Writ of Habeas Corpus Ad Subjiciendum,” filed May 18, 2020 (Dkt. 1). Petitioner is currently in

custody at FCI- Fort Dix, in Joint Base MDL, New Jersey.

     Petitioner has failed to pay the applicable $5.00 filing fee, or file an application to proceed in

forma pauperis. It is therefore ORDERED that the Clerk shall forward to Petitioner an application

to proceed in forma pauperis and that Petitioner, within thirty (30) days of the filing of this Order,

must submit either the filing fee of $5.00 or a completed application to proceed in forma pauperis.

Failure to comply with the Court’s order may result in the dismissal of this case for want of

prosecution.

     SIGNED on May 20, 2020.



                                                           SUSAN HIGHTOWER
                                                           UNITED STATES MAGISTRATE JUDGE




                                                   1
